Bell, Presiding Judge.
The Citizens & Southern National Bank brought this suit for money had and received against Ruth Phillips. The petition showed that plaintiff credited $4,134.96 to defendant’s savings account through a bookkeeping error and that defendant then went to the bank and withdrew the entire amount and closed the account. On motion for summary judgment plaintiff supported these allegations by the testimony of its agent who supervised the recording of deposits and withdrawals. The evidence showed conclusively that defendant was not entitled to retain the money which she admitted she withdrew from the account. There was no material issue left in the case. The court properly granted plaintiff’s motion for summary judgment. See Brackett v. Fulton Nat. Bank, 80 Ga. App. 467, 470 (2) (56 SE2d 486).

Judgment affirmed.


Jordan, P. J., and Hall, J., concur. Quillian, J., disqualified.